 
AMENDED PLAN OF DISSOLUTION AND COMPLETE LIQUIDATION
OF NTS MORTGAGE INCOME FUND
 
This Amended Plan of Dissolution and Complete Liquidation (the “Plan”) is
intended to accomplish the complete liquidation and dissolution of NTS Mortgage
Income Fund, a Delaware corporation (the “Company”), in accordance with the
General Corporation Law of the State of Delaware (“DGCL”) and the Internal
Revenue Code of 1986, as amended (the “Code”).
 
1.  Effective Date.  The Board of Directors of the Company (the “Board”) has
adopted this Plan consistent with Paragraph 13 of the Company’s Restated
Certificate of Incorporation dated March 27, 1989 (“Restated Certificate”).  The
Plan shall constitute the adopted Plan of the Company, effective as of the date
of the filing with the Secretary of State of the State of Delaware (“Secretary
of State”) of the Certificate of Dissolution referenced in paragraph 2, or such
later date as otherwise specified therein.
 
2.  Dissolution Date.  The Company shall file a certificate of dissolution (the
“Certificate of Dissolution”) with the Secretary of State in accordance with
Article 13 of the Restated Certificate on or before December 31, 2008 (the
effective date of the filing of such Certificate of Dissolution, or such later
date as otherwise specified therein, shall be referred to as “Dissolution
Date”).  On the Dissolution Date, the Company shall obtain any certificates
required from Delaware taxing authorities and, upon obtaining such certificates,
pay such taxes as may be owned by the Company.
 
3.  Cessation of Business Activities.  After the Dissolution Date, the Company
shall engage in business activities to the extent necessary, in the absolute
discretion of the Board, to preserve the value of its assets, wind up its
business affairs and distribute its assets in accordance with this Plan and
Section 278 of the DGCL.
 
4.  Distributions.  After the Dissolution Date, the Company shall distribute pro
rata to the holders of the outstanding shares of common stock of the Company
(the “Stockholders”) all available cash, including the cash proceeds of any
sale, exchange or disposition, except such cash, property or assets as are
required for paying or making reasonable provision for the claims and
obligations of the Company, including, without limitation, the Contingency
Reserve (as defined in Section 5(b) below).  Such distributions may occur all at
once or in a series of distributions and shall be in cash, in such amounts, and
at such times, as the Board or the Trustees (as defined in Section 8 hereof), in
their absolute discretion, may determine.
 
5.  Liquidation Process.  After the Dissolution Date, and at such time as the
Board in its absolute discretion deems necessary, appropriate or desirable, the
Company may complete the following corporate actions, as provided for pursuant
to either Section 280 or 281(b) of the DGCL.
 
A.  If the Board determines to follow the procedures described in Section 280 of
the DGCL, then the additional steps set forth below, to the extent necessary or
appropriate, may be taken by the Company: (i) The giving of notice of the
dissolution and the rejection of any claims all persons may have against the
Company in accordance with Section 280 of the DGCL; (ii) The offering of
security to any claimant on a contract whose claim is contingent, conditional or
 
 
 
 
 
 
 
unmatured in an amount the Company determines is sufficient to provide
compensation to the claimant if the claim matures, and the petitioning of the
Delaware Court of Chancery to determine the amount and form of security
sufficient to provide compensation to any such claimant who has rejected such
offer in accordance with Section 280, of the DGCL; (iii) The petitioning of the
Delaware Court of Chancery to determine the amount and form of security which
would be reasonably likely to be sufficient to provide compensation for (a)
claims that are the subject of pending litigation against the Company, and (b)
claims that have not been made known to the Company or, that have not arisen,
but are likely to arise or become known within five years after the date of
dissolution (or longer in the discretion of the Delaware Court of Chancery),
each in accordance with Section 280 of the DGCL; (iv) The payment, or the making
of adequate provision for payment, of all claims made against the Company and
not rejected, in accordance with Section 280 of the DGCL; (v) The posting of all
security offered and not rejected and all security ordered by the Court of
Chancery in accordance with Section 280 of the DGCL; and (vi) The payment, or
the making of adequate provision for payment, of all other claims that are
mature, known and uncontested or that have been finally determined to be owing
by the Company.  Notwithstanding the foregoing, the Company shall not be
required to follow the procedures described in Section 280 of the DGCL, the
Board, without further Stockholder action, may proceed with the dissolution and
liquidation of the Company in accordance with any applicable provision of
Delaware law, including, without limitation, Section 281(b) of the DGCL.
 
B.  If the Board determines to follow the procedures described pursuant to
Section 281(b) of the DGCL, the Company shall (i) pay or make reasonable
provision to pay all claims and obligations, including all contingent,
conditional or unmatured contractual claims known to the Company; (ii) make such
provision as will be reasonably likely to be sufficient to provide compensation
for any claim against the Company which is the subject of a pending action, suit
or proceeding to which the Company is a party; and (iii) make such provision as
will be reasonably likely to be sufficient to provide compensation for claims
that have not been made known to the Company or that have not arisen but that,
based on facts known to the Company, are likely to arise or to become known to
the Company within five years after the date of dissolution (such provisions
under this Section 5(b) collectively referred to as the “Contingency
Reserve”).  The adoption of the procedures set forth in this Section 5(b) is
intended to constitute a plan of distribution under Section 281(b) of the
DGCL.  Notwithstanding the foregoing, the Company shall not be required to
follow the procedures described in Section 281(b) of the DGCL, the Board,
without further Stockholder action, may proceed with the dissolution and
liquidation of the Company in accordance with any applicable provision of
Delaware law, including, without limitation, Section 280 of the DGCL.
 
6.  Cancellation of Stock.  The distributions by the Company or Trust (as
defined in Section 8 hereof) to the Stockholders pursuant to Section 4 hereof
shall be in complete cancellation of all of the outstanding shares of stock of
the Company.  As a condition to receipt of any distribution to the Stockholders,
the Board, in its absolute discretion, may require the Stockholders to (i)
surrender to the Company their certificates evidencing their shares of stock, or
(ii) furnish the Company with evidence satisfactory to the Board of the loss,
theft, or destruction of such certificates, together with such surety bond or
other security or indemnity as may be required by and satisfactory to the
Board.  The Company will close its stock transfer
 
 
 
2
 
 
 
books and discontinue recording transfers of shares of stock of the Company no
later than the earliest to occur of the following events: (i) the close of
business on the record date fixed by the Board for the final liquidating
distribution, (ii) the close of business on the date on which the remaining
assets of the Company are transferred to the Trust as provided in Section 8, or
(iii) April 30, 2012.  Thereafter, certificates representing common stock will
not be assignable or transferable on the books of the Company except by will,
intestate succession, or operation of law.
 
7.  Abandoned Property.  If any distribution to a Stockholder cannot be made,
whether because the Stockholder cannot be located, has not surrendered
certificates evidencing the capital stock as required hereunder, or for any
other reason, the distribution to which such Stockholder is entitled (the
“Missing Stockholder Distributions”), unless transferred to a Trust established
pursuant to Section 8 hereof, shall be transferred, at such time as the final
liquidating distribution is made by the Company, to the official of such state
or other jurisdiction authorized by applicable law to receive the Missing
Stockholder Distribution.  The Missing Stockholder Distributions shall
thereafter be held solely for the benefit of and for ultimate distribution to
such Stockholder as the sole equitable owner thereof and shall be treated as
abandoned property and escheat to the applicable state or other jurisdiction in
accordance with applicable law.  In no event shall the proceeds of any Missing
Stockholder Distribution revert to or become the property of the Company or the
Trust established pursuant to Section 8 hereof.
 
8.  Use of Liquidating Trust.  If deemed necessary, appropriate or desirable by
the Board, in its absolute discretion, the Company may at any time transfer to a
liquidating trust (the “Trust”) for the benefit of the Stockholders any of the
then remaining property and assets of the Company, including, if determined by
the Board, all amounts in any Contingency Reserve and any Missing Stockholder
Distributions.  If property and assets are transferred to the Trust, each
Stockholder shall receive an interest (an “Interest”) in the Trust pro rata to
his interest in the common outstanding stock of the Company.  All distributions
from the Trust will be made pro rata in accordance with such Interests.  The
Interest shall not be transferable except by will, intestate succession, or
operation of law.  The Board is hereby authorized to appoint one or more
individuals, corporations, partnerships or other persons, or any combination
thereof, including, without limitation, any one or more officers, directors,
employees, agents or representatives of the Company, to act as the initial
trustee or trustees of such Trust (the “Trustees”) for the benefit of the
Stockholders.  The Trust shall succeed to all right, title and interest of the
Company of any kind and character with respect to such transferred property and
assets and, to the extent of the property and assets so transferred, shall
assume all of the liabilities and obligations of the Company, including, without
limitation, any unsatisfied claims and unascertained or contingent
liabilities.  Further, any conveyance of property and assets to such Trust shall
be deemed to be a distribution of property and assets by the Company to the
Stockholders for the purposes of Section 4 of this Plan.  The Company, and as
authorized by the Board, in its absolute discretion, may enter into a
liquidating trust agreement with the Trustees, on such terms and conditions as
the Board deems necessary, appropriate or desirable.
 
9.  Period of Liquidation.  To the extent a Trust has not been previously
established pursuant to Section 8 hereof, in the event it should not be feasible
for the Company to make the final liquidating distribution to the Stockholders
of all assets and properties of the Company on
 
 
 
3
 
 
 
or before the third anniversary of the Dissolution Date, then, on or before such
date, the Company shall establish a Trust and transfer any remaining assets and
properties (including, without limitation, all amounts in any Contingency
Reserve and any Missing Stockholder Distributions) to such Trust as set forth in
Section 8 hereof.
 
10.  Absence of Appraisal Rights.  In accordance with the Restated Certificate
and Company’s By-Laws, Stockholders are not entitled to appraisal rights for
their shares of stock in connection with any of the transactions contemplated by
this Plan.
 
11.  Expenses of Liquidation.  In connection with and for the purposes of
implementing and assuring completion of this Plan, the Company may, in the
absolute discretion of the Board, pay any brokerage, agency, professional and
other fees and expenses of persons rendering services to the Company in
connection with the collection, sale, exchange or other disposition of the
Company’s property and assets or the implementation of this Plan.
 
12.  Compensation.  In connection with and for the purpose of implementing and
assuring completion of this Plan, the Company may, in the absolute discretion of
the Board, pay the Company’s officers, directors, employees, agents and
representatives or any of them, compensation or additional compensation above
their regular compensation, including pursuant to severance and retention
agreements, in money or other property, in recognition of the extraordinary
efforts they, or any of them, will be required to undertake, or actually
undertake, in connection with the implementation of this Plan.
 
13.  Authority of Officers and Directors.  After the Dissolution Date, the Board
and the officers of the Company shall continue in their positions for the
purpose of winding up the affairs of the Company as contemplated by Delaware law
without further action by the Stockholders to the extent permitted by Delaware
law.
 
14.  Indemnification.  The Company shall continue to indemnify its officers,
directors, employees, agents and representatives in accordance with the By-Laws
of the Company for actions taken in connection with this Plan and the winding up
of the affairs of the Company.  The Company’s obligation to indemnify such
persons may also be satisfied out of the assets of the Trust.  The Trust shall
be authorized to indemnify the Trustees and employees, agents or representatives
of the Trust for actions taken in connection with the operations of the
Trust.  Any claims arising in respect of such indemnification will be satisfied
out of the assets of the Trust.  The Board and the Trustees, in their absolute
discretion, are authorized to obtain and maintain insurance as may be necessary
or appropriate to cover the Company’s obligations hereunder.
 
15.  Amendments.  The Board may modify, amend or abandon this Plan and the
transactions contemplated hereby without further action by the Stockholders to
the extent permitted by Delaware law.
 
16.  Authorization.  The Board is hereby authorized, without further action by
the Stockholders, to do and perform or cause the officers of the Company,
subject to approval of the Board, to do and perform, any and all acts, and to
make, execute, deliver or adopt any and all agreements, resolutions,
conveyances, certificates and other documents of every kind which are
 
 
 
4
 
 
 
deemed necessary, appropriate or desirable, in the absolute discretion of the
Board, to implement this Plan and any transaction contemplated hereby,
including, without limiting the foregoing, all filings or acts required by any
state or federal law or regulation to wind up its affairs.
 
17.  Professional Fees and Expenses.  The Board may authorize the payment of a
retainer fee to a law firm or law firms selected by the Board for legal fees and
expenses of the Company, including, among other things, to cover any costs
payable pursuant to the indemnification of the Company’s officers or members of
the Board provided by the Company pursuant to its Restated Certificate, By-laws,
the DGCL, Delaware law or otherwise.
 
18.  Liquidation Under Code Sections 331 and 336.  It is intended that this Plan
shall be a plan of complete liquidation of the Company in accordance with the
terms of Sections 331 and 336 of the Code.  The Plan shall be deemed to
authorize the taking of such action as, in the opinion of counsel for the
Company, may be necessary to conform with the provisions of Sections 331 and 336
of the Code and the regulations promulgated thereunder, including, without
limitation, the making of an election under Code Section 336(e), if applicable.
 
19.  Filing of Tax Forms.  The Company’s officers are authorized and directed,
within thirty (30) days after the Dissolution Date, to execute and file a United
States Treasury Form 966 pursuant to Section 6043 of the Code and such
additional forms and reports with the Internal Revenue Services as may be
necessary or appropriate in connection with this Plan and the carrying out
thereof.
 
20.  Severability.  Invalidation of a provision of the Plan shall not invalidate
the Plan in its entirety unless the Board in its absolute discretion determines
to do so.
 
Approved by NTS Mortgage Income Fund Board of Directors on November 30, 2011.
 
 
5